NO. 12-11-00119-CV
 
IN THE COURT OF APPEALS          
 
TWELFTH COURT OF APPEALS DISTRICT
 
TYLER, TEXAS
RICHARD JAMES JOHNSON,                  §                      APPEAL
FROM THE 159TH
APPELLANT                                                                        
 
V.                                                                    §                      JUDICIAL
DISTRICT COURT 
 
ALBERT J. CHARANZA, JR,
APPELLEE                                                   §                      ANGELINA
COUNTY, TEXAS



MEMORANDUM
OPINION
PER
CURIAM
            Appellant
Richard James Johnson, appearing pro se, attempts to appeal the trial court’s
order granting the “Motion to Dismiss, Plea to the Jurisdiction and Motion for
Summary Judgment” filed by Appellee Albert J. Charanza, Jr.  We dismiss the
appeal.
            As a
general rule, an appeal may be taken only from a final judgment.  Lehmann
v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001).  A judgment is final
for purposes of appeal if it disposes of all pending parties and claims in the
record.  Id.  Appellate courts have jurisdiction to consider
immediate appeals of interlocutory orders only if a statute explicitly provides
such jurisdiction. Tex. A & M Univ. Sys. v. Koseoglu, 233
S.W.3d 835, 840 (Tex. 2007).     
            Here,
Richard James Johnson sued five individuals, including Albert J. Charanza, Jr. 
Charanza filed a “Motion to Dismiss, Plea to the Jurisdiction and Motion for
Summary Judgment,” which the trial court granted.  Johnson filed a notice of
appeal.  However, the trial court’s order does not purport to dispose of all
pending parties and claims.  Accordingly, this court notified Johnson on May
10, 2011, that there is no final judgment or other appealable order referred to
in the notice of appeal. Johnson was notified further that the appeal would be
dismissed unless the information was amended on or before June 10, 2011, to
show the jurisdiction of this court.  
            On
May 31, 2011, Johnson filed a “Notice of Appeal[,] Motion for Extension of
Time[, and] Motion to Amend.”  In this document, Johnson requests that this
court accept jurisdiction of his appeal because the trial court did not give
him timely notice of its dismissal of his claims against Charanza.  However, he
did not provide any information to show that the judgment he seeks to appeal,
the trial court’s dismissal of his claims against Charanza, is a final
judgment.  In other words, from the information furnished in this appeal, it
appears that Johnson’s claims against the other defendants are still pending
and no severance order has been signed. Therefore, the judgment in favor of
Charanza is interlocutory, and no statute confers jurisdiction of Johnson’s
appeal to this court.  Accordingly, Johnson’s “Notice of Appeal[,] Motion for
Extension of Time[, and Motion to Amend” is overruled, and the appeal is dismissed
for want of jurisdiction.  
Opinion delivered June 15, 2011.
Panel consisted of
Worthen, C.J., Griffith, and Hoyle, J. 
                                                                              
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
(PUBLISH)